United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Blackwood, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1272
Issued: December 2, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 6, 2016 appellant filed a timely appeal from a December 9, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an occupational
disease causally related to factors of his federal employment.
FACTUAL HISTORY
On February 9, 2015 appellant, then a 57-year-old city letter carrier, filed an occupational
disease claim (Form CA-2) alleging that factors of his employment caused a bilateral foot
condition. He alleged that he became aware of his condition and its relation to his federal
1

5 U.S.C. § 8101 et seq.

employment on October 16, 2014. Appellant attributed his condition to the constant walking
required by his job. He did not stop work.
In an October 16, 2014 report, Dr. Robert Warkala, a Board-certified podiatrist, advised
that appellant complained of bilateral foot pain. He noted that appellant claimed that his
condition occurred due to constant walking at work. Examination revealed dorsalis pedis pulses
and posterior tibial pulses 2/4 on the left and right, proper alignment of the lower extremity,
stable ankle to manual stress, a pronated foot posture, full fluid range of motion for all joints
from the ankle joint distal without pain, and mild edema of the dorsal aspect of the feet across
the midtarsal joint. Dr. Warkala assessed posterior tibial tendinitis, plantar fasciitis, and bilateral
midfoot arthritis. He opined that appellant’s job “most certainly contributed to present
degenerative foot conditions” due to the constant standing and walking.
In an undated statement, appellant attributed his foot problem to his job because he never
had a serious problem with his feet prior to working for the employing establishment. He
indicated that he first noticed bilateral foot pain in June 2013, but was hesitant to file a claim
because he hoped the pain would go away. Appellant opined that his condition was aggravated
over time caused by walking and carrying mail over a 27-year career.
In a March 9, 2015 attending physician’s report (Form CA-20), Dr. Warkala advised that
appellant had chronic pain secondary to work duties and checked the box marked “yes” to
indicate that his condition was caused or aggravated by factors of his employment. He
diagnosed post tibial tendinitis and plantar fasciitis. In an accompanying work capacity
evaluation, Dr. Warkala advised that appellant was able to perform his usual job, but noted that
he was having difficulty with prolonged walking and standing.
By letter dated March 25, 2015, OWCP advised appellant of the type of evidence needed
to establish his claim and afforded him 30 days to reply. On March 25, 2015 it also requested
that the employing establishment provide additional information regarding appellant’s claim,
including any comments from a knowledgeable supervisor on the accuracy of the statements
provided by appellant regarding the claimed employment duties and injury.
In an April 23, 2015 statement, appellant advised that he had been a letter carrier for the
past 27 years where he worked eight or more hours a day. He noted that his job consisted of
repetitive walking and carrying weight on his back.
Appellant provided additional evidence. In a June 14, 2013 report, Dr. Warkala advised
that appellant complained of pain in both feet and noted that he had been a mail carrier for over
20 years. On examination he noted bilateral plantar fascia pain, posterior tibial tendon pain at
insertion for both feet, and significant eversion of calcaneus. Dr. Warkala assessed plantar
fasciitis and tibial tendinitis. He indicated that given the strenuous nature of his job and the level
he wished to maintain, appellant was casted for an orthotic. An accompanying x-ray of the feet
revealed degenerative spurring and calcification near the Achilles tendon insertion site
bilaterally, mild left plantar calcaneal spurring, and mild extension deformity of the toes at the
metatarsophalangeal (MTP) joints and mild flexion distally bilaterally. On November 11, 2014
Dr. Warkala noted that appellant presented to pick up his refurbished orthotic. On January 26,
2015 he advised that appellant had stabbing pain in the heel and on the side of his foot.

2

Dr. Warkala noted that he requested a magnetic resonance imaging (MRI) scan to evaluate the
integrity of the posterior tendon.
On March 9, 2015 Dr. Warkala again advised that appellant presented with a stabbing
pain in the heels and on the side of his foot. On examination he noted proper alignment of the
lower extremity, stable ankle to manual stress, full range of motion for all joints from the ankle
joint distal, and discomfort to the medial aspect of the left ankle along the posterior tibial tendon.
In an April 9, 2015 report, Dr. Warkala noted that appellant complained of generalized foot pain
more severe on the right. Examination revealed pronated foot posture, pain along the posterior
tendon, eversion of calcaneus in stance, and depression of medial arch. Dr. Warkala diagnosed
posterior tibial tendinitis worse on the left, bilateral plantar fasciitis, and bilateral midfoot
arthritis.
In an undated report, Dr. Warkala advised that appellant had been under his care since
June 14, 2013 and assessed tibial tendinitis dysfunction, plantar fasciitis, and pes planus. He
noted that appellant has a strenuous weight-bearing job which made it increasingly difficult for
him to perform his duties. Dr. Warkala noted that surgical intervention may be necessary.2
By decision dated May 13, 2015, OWCP denied appellant’s claim because medical
evidence of record was insufficient to establish that the diagnosed conditions were causally
related to factors of his employment.
On May 20, 2015 appellant requested an oral hearing before an OWCP hearing
representative which was held on September 24, 2015. At the hearing he read into the record an
August 27, 2015 report from Dr. Warkala and asserted that it established causal relationship.3
The hearing representative explained that the report was insufficient to establish causal
relationship as it was speculative. Appellant asserted that evidence was sufficient to establish his
claim, that he did not have the condition prior to his employment, and that he had no other
hobbies that involved extensive walking or standing.
In a September 19, 2015 report, Dr. Warkala noted that plantar fasciitis and posterior
tibial tendon dysfunction are characterized by inflammation, weakness, or swelling of the plantar
fascia, a ligament on the plantar aspect of the foot. He advised that it is caused by straining the
ligament that supports the arch of the foot. Dr. Warkala indicated that repeated strain can cause
tiny tears in the ligament in some case and that inflammation can cause heel pain when walking,
running, or at rest. He opined that appellant’s “employment as a letter carrier caused the
development of plantar fasciitis and posterior tibial tendon dysfunction.” Dr. Warkala noted that
the weight bearing and walking that he does at work were contributing causes of his condition.
He indicated that appellant tried various treatments, but that surgery would possibly be needed in
the future.
2

Appellant also submitted diagnostic testing reports. An October 17, 2014 right foot x-ray showed mild
degenerative changes and no acute osseous abnormality while a left foot x-ray revealed no fracture or misalignment.
A February 11, 2015 MRI scan of his left ankle revealed mild tibialis posterior tenosynovitis, moderate plantar spur,
and slight thickening of the plantar fascia without evidence for plantar fibromatosis or fasciitis.
3

The record before the Board does not contain a report dated August 27, 2015.

3

By decision dated December 9, 2015, an OWCP hearing representative affirmed the
May 13, 2015 denial of appellant’s claim.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation, that an injury was sustained in the performance of duty as alleged, and that any
disabilities and/or specific conditions for which compensation is claimed are causally related to
the employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established. To establish an occupational disease
claim, an employee must submit: (1) a factual statement identifying employment factors alleged
to have caused or contributed to the presence or occurrence of the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the employee.6
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is generally required to establish causal relationship. The opinion of the physician must
be based on a complete factual and medical background, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.7
The weight of medical evidence is determined by its reliability, its probative value, its
convincing quality, the care of analysis manifested, and the medical rationale expressed in
support of the physician’s opinion.8
ANALYSIS
It is undisputed that appellant’s job entailed walking and carrying mail. However, the
Board finds that the medical evidence of record is insufficient to establish that appellant’s
condition was caused by these or other factors of his employment.

4

Elaine Pendleton, 40 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

7

I.J., 59 ECAB 408 (2008); supra note 5.

8

James Mack, 43 ECAB 321 (1991).

4

In his September 19, 2015 report, Dr. Warkala noted that plantar fasciitis and posterior
tibial tendon dysfunction are characterized by inflammation, weakness, or swelling of the plantar
fascia, a ligament on the plantar aspect of the foot. He advised that it is caused by straining the
ligament that supports the arch of the foot. Dr. Warkala indicated that repeated strain can cause
tiny tears in the ligament in some case and that inflammation can cause heel pain when walking,
running, or at rest. He opined that appellant’s “employment as a letter carrier caused the
development of plantar fasciitis and posterior tibial tendon dysfunction.” Dr. Warkala noted that
the weight bearing and walking that appellant does at work were contributing causes of his
condition. Although he attributed appellant’s conditions to weight bearing and walking and
explained how the conditions develop generally, Dr. Warkala fails to provide sufficient medical
rationale to explain how walking and weight bearing caused appellant’s plantar fasciitis and
posterior tibial tendon dysfunction.
The Board has long held that medical opinions not containing rationale on causal
relationship are of diminished probative value and are generally insufficient to meet appellant’s
burden of proof.9 In his October 16, 2014 report, Dr. Warkala advised that appellant complained
of bilateral foot pain. He noted that appellant indicated that his condition occurred due to
constant walking at work. Dr. Warkala assessed posterior tibial tendinitis, plantar fasciitis, and
bilateral midfoot arthritis. He opined that appellant’s job “most certainly contributed to present
degenerative foot conditions” due to the constant standing and walking. Although Dr. Warkala
provides an opinion, he does not adequately explain how these duties caused the diagnosed
conditions. The Board has long held that medical opinions not containing rationale on causal
relation are of diminished probative value and are generally insufficient to meet appellant’s
burden of proof.10 A mere conclusory opinion provided by a physician without the necessary
rationale explaining how and why the incident or work factors were sufficient to result in the
diagnosed medical condition is insufficient to meet a claimant’s burden of proof to establish a
claim.11 As a result these reports are insufficient to discharge appellant’s burden of proof.
In his March 9, 2015 attending physician’s report, Dr. Warkala advised that appellant had
chronic pain secondary to work duties and checked the box marked “yes” to indicate that his
condition was caused or aggravated by factors of his employment. The Board has held that an
opinion on causal relationship that consists only of a physician checking “yes” to a medical form
question on whether the claimant’s condition was related to the history given is of little probative
value.12
In the undated report, Dr. Warkala advised that appellant had been under his care since
June 14, 2013 and diagnosed tibial tendinitis dysfunction, plantar fasciitis, and pes planus. He
noted that appellant had a strenuous weight-bearing job which made it increasingly difficult for
him to perform his duties. Although Dr. Warkala noted that appellant’s condition made it
9

Carolyn F. Allen, 47 ECAB 240 (1995).

10

See id.

11

J.D., Docket No. 14-2061 (issued February 27, 2015).

12

Deborah L. Beatty, 54 ECAB 334 (2003) (the checking of a box marked “yes” in a form report, without
additional explanation or rationale, is insufficient to establish causal relationship).

5

difficult to perform his work duties, he failed to offer an opinion as to the cause of the condition.
Medical evidence that does not offer an opinion regarding the cause of an employee’s condition
is of limited probative value on the issue of causal relationship.13 As a result, this report is
insufficient to discharge appellant’s burden of proof.
Other medical reports are also insufficient to discharge appellant’s burden of proof as
they do not address causal relationship.14 As a result, these other reports are insufficient to
discharge appellant’s burden of proof.
Consequently, appellant has submitted insufficient medical evidence to establish his
claim. As noted, causal relationship is a medical question that must be established by probative
medical opinion from a physician.15 The physician must accurately describe appellant’s work
duties and medically explain the pathophysiological process by which these duties would have
caused or aggravated his condition.16
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish an
occupational disease causally related to factors of his federal employment.

13

See Jaja K. Asaramo, 55 ECAB 200 (2004).

14

Id.

15

See supra note 7.

16

Solomon Polen, 51 ECAB 341 (2000) (rationalized medical evidence must relate specific employment factors
identified by the claimant to the claimant’s condition, with stated reasons by a physician). See also S.T., Docket No.
11-237 (issued September 9, 2011).

6

ORDER
IT IS HEREBY ORDERED THAT the December 9, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 2, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

